DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered. Claims 1, 4-13, and 16-24 remain pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashihara et al. (US 2008/0154165).
Regarding claim 1, Ashihara discloses a method for controlling an orthosis device coupled to a leg of a person (see abstract and Fig. 1), the method comprising:
measuring forces exerted on the orthosis device (Fig. 12, step s6; see paragraph 151) wherein the orthosis device comprises an actuator (see Fig. 7 actuator 23aL), a plurality of support members (Fig. 1, support members 22R and 22L, and 24R and 24L) and a plurality of sensors (Fig 2, sensors 71aL, 71ar) , and wherein the forces include a gravitational force exerted on the person (see paragraph 74, gravitational forces on the person detected, aka their weight);
applying a torque to one of the plurality of support members by the actuator (Fig. 12, steps S8a-8c; see paragraphs 152-154, torque applied to actuators depending on previous step results); and 
controlling the torque applied by the actuator (see Fig. 12, steps s6-s10, the torque is controlled by following the steps to determine what the appropriate torque is for each scenario), wherein;
the torque applied by the actuator is controlled to counteract the gravitational force exerted on the person (see fig. 12, step s2; see paragraph 128, the device is for body-weight support);

the torque applied by the actuator is controlled by a control system (see Fig. 7, controller 50):
the control system shapes a closed-loop potential energy of the person (see Fig. 12 and paragraphs 151-154, the control system ‘shapes’ the potential energy of the person by the body-weight support alleviating the force of gravity as they walk and raise each leg, the potential energy when they have raised their leg being controlled by the torque applied. This is done in a closed loop system as seen in Fig. 12) ;
the closed-loop potential energy of the person has modified mass parameters or modified gravity parameters (see Fig. 12 and paragraphs 151-154, the force of gravity parameters are modified); and
the torque applied by the actuator is kinetically controlled via a nonlinear control method (see Fig. 12, the method is controlling the torque applied to the actuators is done in a feedback loop, a nonlinear control method). 
Regarding claim 4, Ashihara discloses the method of claim 1 wherein controlling the torque to the actuator comprises varying the current to an electric motor (“actuators 
Regarding claim 13, McBean discloses an orthosis device (see Fig. 16) comprising:
a first support member (Fig. 1, support 30R); a second support member (Fig. 1, support 24R);
a plurality of sensors (Fig. 1, sensors 71a and 31a) configured to measure forces exerted on the orthosis device (see paragraphs 74 and 93, sensors detect load applied to the device by user and foot contact by the bottom of the foot support), wherein the forces exerted on the orthosis device include a gravitational force (see paragraphs 74 and 93, the forces are gravitational);
an actuator (Fig. 1, actuator 23R) configured to apply a torque to the first or second support member (see paragraph 83, torque applied to the second support member to control the knee angle); and
a controller configured to control the torque applied by the actuator (see fig. 7, controller 50), wherein the torque is controlled to counteract the gravitational force exerted on a person and the orthosis device (see fig. 12, step s2; see paragraph 128, the device is for body-weight support) and
wherein the torque is not controlled to direct the orthosis device in a predetermined pattern of motion (see paragraph 164, the device merely supports the user’s body weight to 
the controller comprises a control system (see Fig. 7, the controller comprises of various components)
the control system is configured to shape a closed-loop potential energy of the person and the orthosis (see Fig. 12 and paragraphs 151-154, the control system ‘shapes’ the potential energy of the person by the body-weight support alleviating the force of gravity as they walk and raise each leg, the potential energy when they have raised their leg being controlled by the torque applied, the energy of the person and the device both being shaped. This is done in a closed loop system as seen in Fig. 12);
the closed-loop potential energy of the person and the orthosis device has modified mass parameters or modified gravity parameters (see Fig. 12 and paragraphs 151-154, the force of gravity parameters are modified, the force being acted on the user and the device); and
the torque applied by the actuator is kinetically controlled via a nonlinear control method (see Fig. 12, the method is controlling the torque applied to the actuators is done in a feedback loop, a nonlinear control method). 
Regarding claim 16, Ashihara discloses the orthosis device of claim 13 wherein the actuator comprises an electric motor, and wherein the controller is configured to vary the current to the electric motor (“actuators comprise electric motors and reducers”; para. [0079] and [83], “increases a current amount to the actuators”; para. [0152]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of Herr et al. (US 2012/0283845).
Regarding claim 5, Ashihara discloses the method of claim 4 and discloses the electric motor (“actuators comprise electric motors and reducers”; para. [0079] and [83]).
Ashihara does not disclose that the electric motor is a permanent magnetic synchronous motor.
However, Herr, which discloses an invention related to orthotic devices (see para. [0002]), teaches a permanent magnetic synchronous motor (“The motor 104 is a high-torque, low-speed (rpm) motor, e.g., a transverse-flux motor, an "external rotor" permanent magnet motor, etc.”; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Ashihara with the permanent magnetic synchronous motor, as taught by Herr to achieve high-torque density with low winding resistance, thereby mitigating many of the typical disadvantages of using other high-torque motors in portable devices (see para. [0034] of Herr).
Claims 6-9, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of Tong et al. (US 2016/0331557), and further in view of Dariush (US PGPub 2006/0270950).
Regarding claim 6, Ashihara discloses the method of claim 1 wherein: the orthosis device comprises a first support member placed under the foot of the person (Fig. 1, foot support 30R); the orthosis device comprises a second support member coupled to a shin of the person (Fig. 1, support member 24R).
Ashihara does not teach wherein actuator is configured to vary the angle between the first support member and the second support member.
However, Tong teaches an analogous exoskeleton support control method (see abstract) comprising a first support member placed under the foot of the person (fig. 4, 13) and a second support member coupled to a shin of the person (Fig. 4, 12) wherein the actuator is configured to vary the angle between the first support member and the second support member (see Fig. 4, actuator 16, see paragraph 59, the actuator controls the angle between the foot and shin supports).
Dariush teaches an analogous method of controlling an ankle-foot exoskeleton (see abstract) and teaches that controlling the movement of the ankle joint plays a significant role in 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the exoskeleton support of Ashihara to have an actuator for the ankle joint, as taught by Tong, for the purposes of further assisting the user to walk by stabilizing the user at the ankle for the reasons as described in Dariush.
Regarding claim 7, Ashihara further discloses wherein measuring forces exerted on the orthosis device with the plurality of sensors comprises measuring a force in a ball area of the foot of the person (“the floor contact foot determination unit 56 determines that a case of there being output from both of the left floor contact sensor and the right floor contact sensor”; para. [119]; see also paragraph 107) via a first sensor in the first support member (Fig. 1, sensor 31aR).
Regarding claim 8, Ashihara further discloses the method wherein measuring forces exerted on the orthosis device with a plurality of sensors comprises measuring a force in a heel area of the foot of the person (see paragraph 96, “contact sensors 31a may be provided at heel portions”) via a second sensor in the first support member (see paragraph 96, multiple floor contact sensors may be used).
Regarding claim 9, Ashihara, as modified, discloses the method of claim 6, wherein the actuator comprises an electric motor coupled to a gearbox and a first sprocket (see Fig. 14 of Tong, motor 16, gear box 41, first sprocket 20); the orthosis device comprises a second sprocket coupled to the first support member (see Tong fig. 4, sprocket 17); and the orthosis device 
Regarding claim 17, Ashihara further discloses wherein the orthosis device comprises a first support member placed under the foot of the person (Fig. 1, foot support 30R); the orthosis device comprises a second support member coupled to a shin of the person (Fig. 1, support member 24R).
Ashihara does not teach wherein actuator is configured to vary the angle between the first support member and the second support member.
However, Tong teaches an analogous exoskeleton support control method (see abstract) comprising a first support member placed under the foot of the person (fig. 4, 13) and a second support member coupled to a shin of the person (Fig. 4, 12) wherein the actuator is configured to vary the angle between the first support member and the second support member (see Fig. 4, actuator 16, see paragraph 59, the actuator controls the angle between the foot and shin supports).
Dariush teaches an analogous method of controlling an ankle-foot exoskeleton (see abstract) and teaches that controlling the movement of the ankle joint plays a significant role in overcoming the destabilizing effect of gravity  and that controlling the orthosis at the ankle compensates for gravitational forces acting on the foot (see paragraph 40).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the exoskeleton support of Ashihara to have an actuator for the ankle joint, as taught by Tong, for the purposes of further assisting the user to walk by stabilizing the user at the ankle for the reasons as described in Dariush.
Regarding claim 18, Ashihara further discloses wherein measuring forces exerted on the orthosis device with the plurality of sensors comprises measuring a force in a ball area of the foot of the person (“the floor contact foot determination unit 56 determines that a case of there being output from both of the left floor contact sensor and the right floor contact sensor”; para. [119]; see also paragraph 107) via a first sensor in the first support member (Fig. 1, sensor 31aR).
Regarding claim 19, Ashihara further discloses the method wherein measuring forces exerted on the orthosis device with a plurality of sensors comprises measuring a force in a heel area of the foot of the person (see paragraph 96, “contact sensors 31a may be provided at heel portions”) via a second sensor in the first support member (see paragraph 96, multiple floor contact sensors may be used).
Regarding claim 22, Ashihara teaches all previous elements of the claim as stated above. Ashihara does not teach wherein the actuator comprises an electric motor coupled to a gearbox and a first sprocket, the orthosis device comprises a second sprocket coupled to the first support member, and the orthosis device comprises a belt coupling the first sprocket and the second sprocket.
However, Tong teaches an analogous orthosis device (see abstract) wherein the actuator comprises an electric motor coupled to a gearbox and a first sprocket (see Fig. 14 of Tong, motor 16, gear box 41, first sprocket 20); the orthosis device comprises a second sprocket coupled to the first support member (see Tong fig. 4, sprocket 17); and the orthosis device comprises a belt coupling the first sprocket and the second sprocket (see paragraph 57, the consecutive gear configuration may be replaced with a belt drive).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator of Ashihara to have the configuration as taught by Tong, for the purpose of using an improved actuator that is lightweight (see paragraph 57 of Tong).
Claim 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of Tong et al. (US 2016/0331557), and further in view of Dariush (US PGPub 2006/0270950), as applied to claims 9 and 22 above, and further in view of Gilbert et al. (US 2015/0051528).
Regarding claim 10, Ashihara discloses all previous elements of the claim as stated above. Ashihara does not disclose measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor.
However, Gilbert, which discloses an actuator for use with orthotic devices (see title and para. [0025]), teaches measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor (“The torque sensor 24 is designed to evaluate the torque applied on the high density actuator 20 based on the actual deformation of the flexible member (i.e. torque sensor beam 24a). The torque sensor 24 is a magnetic linear displacement sensor that measures the travel of the extremity of the torque sensor beam 24a relative to the housing assembly 22....the torque sensor 24 must also provide readouts for torque levels exceeding those values in order to allow for good torque controllability”; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the actuator of Ashihara to  have 
Regarding claim 23, Ashihara discloses all previous elements of the claim as stated above. Ashihara does not disclose measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor.
However, Gilbert, which discloses an actuator for use with orthotic devices (see title and para. [0025]), teaches measuring the torque applied to one of the plurality of support members by the actuator with a reaction torque sensor (“The torque sensor 24 is designed to evaluate the torque applied on the high density actuator 20 based on the actual deformation of the flexible member (i.e. torque sensor beam 24a). The torque sensor 24 is a magnetic linear displacement sensor that measures the travel of the extremity of the torque sensor beam 24a relative to the housing assembly 22....the torque sensor 24 must also provide readouts for torque levels exceeding those values in order to allow for good torque controllability”; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the actuator of Ashihara to have a reaction torque sensor, as taught by Gilbert, to measure the output torque applied to the actuator and thus prevent over-torque to protect the user from high impact shocks or extreme loads.
Claim 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of Tong et al. (US 2016/0331557), further in view of Dariush (US PGPub 2006/0270950), and further in view of Gilbert et al. (US 2015/0051528), as applied to claims 10 and 23 above, and further in view of McBean (US PGPub 2014/0142474).
Regarding claim 11, Ashihara, as modified, teaches all previous elements of the claim as stated above. Ashihara does not disclose wherein the gearbox comprises a planetary gear transmission.
 However, McBean teaches an analogous method of controlling an orthotic device (see abstract) wherein the gearbox comprises a planetary gear transmission (“In order to achieve high torques, the actuator assembly may include a planetary gear head directly coupled with the output of the motor 36”; para. [0079]).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gear arrangement of the modified Ashihara to have a planetary gear transmission in order to achieve high torques.
Ashihara further does not teach wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission.
However, Gilbert teaches an analogous orthotic device (see abstract) wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission (torque sensor beam 24a, torque sensor magnet 24b, transmission input 34, transmission output 40; Fig. 3, the torque sensor would measure the torque at the end of the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Ashihara a reaction torque sensor measures the torque at an end of the planetary gear transmission, as taught by Gilbert, to 
Regarding claim 24, Ashihara, as modified, teaches all previous elements of the claim as stated above. Ashihara does not disclose wherein the gearbox comprises a planetary gear transmission.
 However, McBean teaches an analogous method of controlling an orthotic device (see abstract) wherein the gearbox comprises a planetary gear transmission (“In order to achieve high torques, the actuator assembly may include a planetary gear head directly coupled with the output of the motor 36”; para. [0079]).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gear arrangement of the modified Ashihara to have a planetary gear transmission in order to achieve high torques.
Ashihara further does not teach wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission.
However, Gilbert teaches an analogous orthotic device (see abstract) wherein the reaction torque sensor measures the torque at an end of the planetary gear transmission (torque sensor beam 24a, torque sensor magnet 24b, transmission input 34, transmission output 40; Fig. 3, the torque sensor would measure the torque at the end of the transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Ashihara a reaction torque sensor measures the torque at an end of the planetary gear transmission, as taught by Gilbert, to .
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of Tong et al. (US 2016/0331557), and further in view of Dariush (US PGPub 2006/0270950), as applied to claims 6 and 17 above, and further in view of McBean (US PGPub 2014/0142474).
Regarding claim 12, Ashihara discloses all previous elements of the claim as stated above. Ashihara does not teach measuring an angle of the second support member via an inertial measurement unit
However, McBean teaches an analogous method of controlling an orthotic (see abstract) comprising measuring an angle of the second support member via an inertial measurement unit (“Further, electro-mechanical or opto-electrical sensors (e.g., Flail sensor, optical sensor, potentiometer, laser range finder, switch, button) may be employed to provide feedback to the device regarding the position of the brace in its range of motion.”; para. [0120]).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify device of Ashihara to have an inertial measurement unit to measure the angle of the support member, as taught by McBean, for the purpose of providing feedback to the controller the position of the member for better control.
Regarding claim 20, 
However, McBean teaches an analogous method of controlling an orthotic (see abstract) comprising measuring an angle of the second support member via an inertial measurement unit (“Further, electro-mechanical or opto-electrical sensors (e.g., Flail sensor, optical sensor, potentiometer, laser range finder, switch, button) may be employed to provide feedback to the device regarding the position of the brace in its range of motion.”; para. [0120]).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify device of Ashihara to have an inertial measurement unit to measure the angle of the support member, as taught by McBean, for the purpose of providing feedback to the controller the position of the member for better control.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 2008/0154165) in view of McBean (US PGPub 2014/0142474).
Regarding claim 21, Ashihara, teaches all previous elements of the claim. Ashihara does not disclose an optical encoder configured to measure an angle between the first support member and the second support member.
However, McBean teaches an analogous method of controlling an orthotic (see abstract) comprising an optical encoder configured to measure an angle between the first support member and the second support member (“Further, electro-mechanical or opto-electrical sensors (e.g., Flail sensor, optical sensor, potentiometer, laser range finder, switch, button) may be employed to provide feedback to the device regarding the position of the brace in its range of motion.”; para. [0120]).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify device of Ashihara to have an optical encoder to measure the angle between the first and second support member, as taught by McBean, for the purpose of providing feedback to the controller the position of the member for better control.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Ashihara is now used to reject these claims. Ashihara teaches a method for controlling an orthotic device that does not control the system in a predetermined pattern of walking, rather, the system assists the user with body-weight support by counteracting the forces of gravity acting on the user and the device. The 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldfarb et al. (US 9,566,705) which discloses an exoskeleton control system that compensates for gravity; Ikeuchi et al. (US PGPub 2004/0158175) which discloses a torque control system for an exoskeleton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799